IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-69,723-02


                     EX PARTE AARON BERNARD CARTER, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W13-56070-T (A) IN THE 283RD DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

sexual assault and sentenced to imprisonment for thirty years.

        Applicant filed the habeas application in the trial court on October 3, 2017. On November

9, 2017, the trial court entered an order designating issues. There are no findings in the habeas

record resolving the controverted factual issues. This application is remanded to the 283rd District

Court of Dallas County to allow the trial judge to complete an evidentiary investigation and enter

findings of fact and conclusions of law.
       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: December 20, 2017
Do not publish